United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 96-3645
                                  ___________

Jay B. Marcus; Marcus for Congress,       *
a political committee; The Natural Law    *
Party of Iowa, a political committee;     *
Edward T. Rusk, of the Working Class      *
Party; Michael Cuddehe; Michael           *
Dimick; Rogers Badgett; Peter             *
Lamoureux; Fred Gratzon; Susan            *
Marcus,                                   *
                                          *
            Appellants,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Southern District of Iowa.
Iowa Public Television, a state agency; *
Daniel K. Miller, in official capacity,   *
                                          *
            Appellees.                    *
                                     ___________

                                    ORDER

                                 Filed: July 30, 1998
                                  ___________

Before BOWMAN, Chief Judge, McMILLIAN, RICHARD S. ARNOLD, FAGG,
      WOLLMAN, MAGILL, BEAM, LOKEN, HANSEN, MORRIS SHEPPARD
      ARNOLD, and MURPHY, Circuit Judges, en banc.
                            ___________

MAGILL, Circuit Judge.
       In the autumn of 1996, Iowa Public Television (IPTV), a government-owned
public television broadcaster, scheduled a series of joint appearances between
Democratic and Republican candidates for seats in the U.S. House of Representatives.
IPTV did not allow various third-party candidates for those seats to appear with the
major-party candidates because it did not consider them to be newsworthy. The third-
party candidates brought this suit seeking declaratory and injunctive relief allowing
their appearance on the IPTV broadcasts, and the district court1 denied relief. See
Marcus v. Iowa Pub. Television, No. 4-96-CV-80690, 1996 WL 764143, at *4 (S.D.
Iowa Oct. 9, 1996). The third-party candidates appealed, and in the interim sought an
emergency injunction from this Court. We denied interim relief, see Marcus v. Iowa
Pub. Television, 97 F.3d 1137, 1138 (8th Cir. 1996), and now affirm the district court.

        This case is controlled by the Supreme Court's decision in Arkansas Educational
Television Commission v. Forbes, 118 S. Ct. 1633 (1998). In Forbes, the Supreme
Court held that a political candidate debate program produced by a government-owned
public television broadcaster was a non-public forum, see id. at 1643, and that the
broadcaster could therefore limit participation in such a debate program where the
limitation was viewpoint neutral and reasonable. See id. In this case, the district court
did not clearly err in finding that the third-party candidates were not excluded on the
basis of viewpoint, see Marcus, 1996 WL 764143, at *2, and we conclude that their
exclusion was otherwise reasonable.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


      1
        The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.

                                          -2-